 In the MatterOfWAPAKONETA MACHINECo.a'ndINTERNATIONALUNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENTWORKERS OFAMERICA(CIO)andTHE MACHINE KNIFE MAKERS PRO-TECTIVEASSOCIATION OF WAPAKONETA, OHIOCase No. C-0386.-DecidedJanuary 30, 194Jurisdiction:machine knives and plates manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coeieion.statements indicating opposition toaffiliated union and preference for independent union ; threats that in' caseof decrease in production, "outside" union members would lose employment.Company-Dominated Union:participation of respondent's president and super-visory employees in formation and preservation of "inside" organzation by :suggesting its establishment ; indicating preference for unaffiliated union ;permitting solicitation in plant; upon dissatisfaction of members,urgingthem to continue activity ; granting recognition and bargaining contract toorganization.Remedial Orders:cease and desist unfair labor practices; dominated organ-ization disestablished, and contract therewith, abrogated.DECISIONANDORDEROn October 22, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set out in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a brief in support of'the exceptions.The Machine Knife Makers Protective Association filed a brief.TheBoard has considered the'rulings of the Trial Examiner at the hear-,ing and finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and reco5nmendations ofthe Trial Examiner.,ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations47N.L It. B., No 16.91 .92DECISIONS OF NATIONAL LABORRELATIONS BOARDBoard hereby orders that the respondent,Wapakoneta Machine Co.,.its officers,agents, successors and assigns,shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-'tration of The Machine Knife Makers Protective Association ofWapakoneta,Ohio, or with the formation and administration of anyother labor organization of its employees,and from contributingsupport thereto;(b)Recognizing The Machine Knife Makers Protective Associa-tion of Wapakoneta,Ohio, as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or other conditions of employment;(c)Giving effect to its contract of April 21, 1942, with TheMachine Knife Makers Protective Association of Wapakoneta, Ohio,or any modification,extension,or renewal thereof;(d) In any other manner interfering with,restraining,or coercingits employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives,of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishThe Machine Knife Makers Protective Association of Wapakoneta,Ohio, as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances,labor disputes;rates of pay, wages,hours of employment,or other'conditions ofemployment;(b)Post immediately in conspicuous places in its plant at Wapa-koneta, Ohio, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing: (1)that the respondent will not engage in the conduct fromwhich it is herein ordered to cease and desist; and (2)that therespondent will take the affirmative action set forth in paragraph2 (a) hereof;(c), Notify the Regional Director for the Eighth Region:in writ-ing; within ten (10)days from the date ofthis Order,what stepsthe respondent has taken to comply herewith.MR. WILLIAM M. LEISERSOiv,dissenting :I agree with the finding of the Trial Examiner that the statementsand conduct of the respondent'srepresentatives constitute unfairlabor practices within the meaning of Sections 8 (1) of the National. WAPAKONETA MACHINECO._93Labor Relations Act, but I consider the evidence insufficient to sup-port the finding of the Trial Examiner that the respondent domi-nated and interfered with the formation and administration of TheMachine Knife Makers Protective Association in derogation of Sec-tion 8 (2) of the Act. I would consequently dismiss the 8 (2)allegation but would nevertheless find that the respondent's attemptsto revive the Association constitute interference with self=organiza-.tion in violation of Section 8 (1).INTERMEDIATE REPORTMr. John W. Coddaire,Ji., andMr. George H. O'Brien,for the Board.Landis, Ferguson, Bieser & Greer, by'Mr. Irvin, G. Bieser,of Dayton, Ohio, forthe' respondent.Mr. Lowell Goerlich,of Toledo, Ohio, andMr. Howard Seren,of Lima, Ohio,for the United.Hirsch & Hirsch,byMr. R. L. HirschandMr. L. C. Hirsch,of St. Marys, Ohio,for the Association.STATEMENT OF THE CASEUpon a charge duly filed by International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, affiliated with the Congress ofIndustrial Organizations,' herein at times called the United, the National LaborRelations Board,, herein called the Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued its complaint, dated September 5, 1942,against Wapakoneta Machine Co., Wapakoneta, Ohio, herein called the respond-ent, alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section'8 (1) and (2) andSection 2' (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, the United, and The Machine Knife MakersProtective Association ofWapakoneta, Ohio, herein called the Association,named in the complaint as a party and alleged in the complaint to be dominatedby the respondent.In respect to the unfair labor practices, the complaint alleged in substancethat the respondent: .(I) in or about February 1942 and at all times since, hasinterfered with, restrained, and coerced its employees in the exercise of theirrights to self-organization in that it advised one of its employees, through anamed foreman, that if it could ascertain who started the United the respondentwould discharge such employee, and similarly advised one of its employees not-to join the United because when things "got slow" employees who had joinedwould be laid off; (2) on or about March 3, 1942, and at all times since, by certain1The charge was filed by an international representative of this organization whodenominated it "United Automobile Workers, (CIO)" in the signed charge.Upon amotion of counsel for the United an amendment to the charge was allowed at the hearing,overthe objection of the respondent, whereby the full name of the organization wasaffixed to the charge. 94DECISIONS OF NATIONAL LABOR RE'LATIONS BOARDspecified acts,"has fostered,encouraged,dominated and interfered with theformation and administration of the Association and furnished it financial andother support.On September 16, 1942, the respondent filed an answer in which it denied thatit had engaged in the alleged unfair labor practices.On or about September 18,1942,the Association also filed an answer in which it denied that the respondent"had anything to do with organization of this Association, or dominated it, orfurnished financial aid or other sort of support to it," denied that the respondentrecognized it "without requiring any proof of membership," and alleged that itfurnished 'the respondent proof of majority and the respondent thereafter entereda collective bargaining contract with it; it also denied for lack of knowledge thatthe respondent gave support to the Association in the other ways alleged in thecomplaint.Pursuant to notice, a hearing was held at Wapakoneta, Ohio, on September 21and 22, 1942, before William B.Barton, the Trial Examiner duly designated bythe Acting Chief Trial Examiner.The Board, the respondent, the United, andthe Association were represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.' At the close of the hearing the respondent andthe Association made motions, denied without prejudice earlier in the hearing, todismiss the complaintRuling wasreservedon these motions.The motions arehereby denied.At the close of the Board's case and at the close of the hearing,motions were made that the pleadings be amended to conform to the proof withrespect to dates and spelling aThe motions were granted.At, the close of thehearing the parties were given opportunity to argue orally before the undersigned.Only the Association availed itself of this privilege.The respondent and theAssociation have filed briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS- OF FACT1.THE BUSINESS OF THE RESPONDENTThe' Wapakoneta Machine Co, an Ohio corporation, has its office and plant atWapakoneta, Ohio.The respondent engages in the manufacture and sale 'ofmachine knives and hardened wearing plates. It uses steel, coal, coke, power,and mill supplies at its plantAll of the coal and coke and 60 percent of thesteel so used are purchased outside the, State of Ohio.The respondent in 1941'The respondent's alleged acts specified in this portion of the complaint consisted -ofexcusing its employees from work on or about March 3, 1942,for the purpose of leavingthe property to sign Association membership applications;recognizing the Associationon or about March 18, 1942, without icgmring proof of majority; encouraging and per-mitting the circulation of a petition in the plant on of about March 21,1942, duringworking hours on behalf of the Association attempting to revive the Association on orabout April 13, 1942, with the knowledge that it was not then functioning;recognizingthe Association on or about April 1, 1942, as the bargaining agent of its employees,knowing that the Association did not represent a majouty;entering into a signed contractwith the Association on or about April 21, 1942 ; stating through the respondent's presi-dent to one of the employees,on or about April 13, 1942,"that an independent wouldnot cost as much as an outside union and that independents worked all right in someplaces and that he would like to see the Association work" in the respondent's plant"Counsel for the Board made such motions as to the complaint both at the close 'ofthe Board's case and at the close of the hearingCounsel for the respondent and theAssociation,respectively,made such motions as to their answers at the close of thehearing.' WAPAKONETA MACHINE CO.95shipped to points outside the State of Ohio products representing more than50 percent of the sales made by it.`II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America is a labor organization affiliated with the Congress ofIndustrial Organizations. It admits to membership employees in the respondent'splantThe Machine Knife Makers Protective Association of Wapakoneta, Ohio is anunaffiliated labor organization. It admits to membership employees in therespondent's plant."III.THE UNFAIR LABORPRACTICESCA. Interference with, domination, and support of the Association'About the middle of February 1942,6 Ed Hamlinger, an employee of the respond-ent, spoke to Abraham Coil, another employee, about the advisability of havinga C I. O. union. Coil indicated to Hamlinger that he was opposed to having aC. I. O. union, but favoredsome kind of anunaffiliated union, and believed "theboys could have one of their own." Coil soon thereafter similarly expressed him-self to Ernie Gross and Elbert Smallwood, also employees of the respondent, asfavoring the formation of an unaffiliated labor organization.Late in Februarythe United began organizing the respondent's employees It appears that Coil andSmallwood were displeased by certain reports which they heard during theUnited's campaign,° and Smallwood on March 2 told Coil it was "time . . . tostart."At the close of work on March 3, Coil told Smallwood that he wouldlikely call at the latter's house that evening with a man from St. Marys, Ohio.Meanwhile Coil, on twooccasions,had asked Calyin C. Elsass, the respondent'sassistantshop superintendent, what the attitude of the respondent would betoward an employee who might start an unaffiliated labor organizztion.Elsasstold Coil he would look up the question in a book on Labor Law and telephoneCoil about the matter.RussellWoolf, an employee, testifiedElsass told himthat Elsass, after talking to Coil, had communicated with Carl D Fischer, Jr,the respondent's president.' concerning the hatter of starting an "independentunion" and that, although President Fischer was at first opposed to the idea,he and Emil J. Fischer, the respondent's secretary-treasurer, later went to Elsass'home, where they toldElsass"to get some of the boys together" and get the"independent union" started.Elsass did not expressly deny that he made theremarkstoWoolf ae detailed'above, but testified that on this occasion, after in-terrogation byWoolf, all he told Woolf was that if Woolf wished to partici-pate in forming an "independent union" the respondent could do nothing whateverabout the matter. President Fischer did not specifically deny that he had talkedto Elsass at that time about starting the Association.He tesified, however, thathe did not know the Association was being organized until its committee latercame to see him." Secretary-Treasurer Fischer, although called by the re-4The respondent admits that it is engaged in commerce within the meaning of the Act6All dates mentioned in the Report refer to the year 1942°Apparently Coil and Smallwood were displeased about that time by a rumor of astrike, by a report that the United had obtamcd 50 members. and by a report of oneemployee that he had been threatened with loss of his job unless he joined the UnitedTUnless otherwise indicated, the useof thename "Fischer" m this Report has referenceto President Carl D Fischer, Jr.8The first call of any representativesof the Association on Fischerwas onMarch 5, asdetailed below. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent as, a witness; was not interrogated on this subject.Woolf impressedthe undersigned as a forthright and credible witness. It is clear, as.revealed bythe facts set forth below, that during April, when the continued existence ofthe Association appeared doubtful, President Fischer- and Secretary-TreasurerFischer took steps to revive it.' The undersigned finds that Elsass, on March 3,made the remarks set forth above as testified by Woolf. The undersigned alsofinds that President Fischer and Secretary-Treasurer Fischer, shortly before theinception of the Association, told Elsass "to get some of the boys, together" andget the "independent union" started--Late in the day on March 3, and before Woolf's conversation with- Elsasson that date, Elsass had telephoned from Wapakoneta, Ohio, to Coil, who wasin St. Marys, Ohio.°He told Coil that, as a result of examining the book onLabor Law, he was of the opinion the respondent could take no position either foror against a union and that the respondent would "not hold anything against"Coil if he participated in forming such an organization.Coil at thesame timeasked Elsass to telephone Smallwood that Coil and another person would be atSmallwood's house that evening.Elsass did so.10Before Elsass' conversation withWoolf on March 3, Smallwood had' tele-phoned Woolf and asked Woolf to attend a meeting at Smallwood's house thatevening.Itwas after this telephone call that the conversation between Elsassand Woolf, as mentioned above, took place on that date.Woolf and his wifewere fearful regarding what the respondent's attitude might be toward the forma-tion of an, "independent union."who was a good friend of Woolf to come to the Woolf home, ostensibly in orderto assist Woolf with "the lifting of some timbers" in his basement, but really inorder to ask Elsass the respondent's attitude toward those who might help or-ganize an"independent union."Woolf further testified-about his conversationwith Elsass on that date that Elsass stated he had asked Smallwood to com-municate with Woolf relative to the meeting to be held at Sma.llwood's house forthe purpose of organizing an "independent union " Smallwood indicated by histestimony that it was on his own initiative that he had telephoned Woolf andthe other employees who attended the meeting that eveningSmallwood s inter-est as a witness was not identified with the Board, and in another portion of histestimony, after being confronted with a written statement signed by him priorto the hearing," he changed certain, statements he had made as a witness.Elsass admitted to Woolf at the latter's home on March 3 that he knew whenhe was asked by Mis Woolf to come to the Woolf home that it was not for thepurpose of helping to lift timbers.12Under the circumstances, the undersignedfinds that when Elsass talked with Woolf on March 3 Elsass knew the purposeof the meeting to be held at Smallwood's house that evening and that he sug-gested to Smallwood that Smallwood communicate with Woolf relative to thatmeeting.On the evening of March 3, Coil made the proposed visit to Smallwood's homeand brought with him one Fritz from St. Marys. Otto Rickert, an employeeof the respondent, besides Smallwood, Woolf, Coil, and Fritz, were present atthismeeting.Fritz,who was apparently an employee at the Board Box Com-panyin St.Marys, Ohio, explained to the others the nature of a labor organi-zation at that company. Smallwood, Coil, Rickert, and Woolf decided to form° Coil lived in St. Marys.11Coil indicated by his testimony that be asked Elsass to convey this message in orderto save him the ten-cent telephone toll charge from St. Marys to Wapakoneta.11 See footnote 26infra.,1'This finding is based upon the uncontradicted testimony of Woolf. WAPAKONETA MACHINE CO. '197such an organization among the respondent's employees.They prepared a docu-ment which recited the following :We the undersigned employees of the Wapakoneta Machine Co. wish tobecome members of an independent association.These four employees signed' this document at Smallwood's home that night,and then obtained the signature of another employee at his home.. They thenproceeded to the plant in order to obtain signatures of employees on the nightshift.Coil,Woolf, and Fritz remained outside with the paper which hadbeen prepared at Smallwood's house, as Smallwood and Rickert went inside theplant and spoke to some of the employees ' Four to eight employees, vafterSmallwood or Rickert had spoken to them, left their work and went outside,where they signed the paper mentioned above " Not long after Smallwood andRickert 'had,entered 'the plant,W. S Coil," foreman of the night shift, tele-phoned Elsass about Smallwood and Rickert being in the plant, Foreman Coilasking Elsass if any permission had been given them to enter the plantElsassreplied in the negative and stated that he would come to the' plant and explainmatters to them so that there would be no ill feelingsAbout that time Fore-man Coil met Smallwood at the plant and said, "Do you' know you are notallowed 'in here?" ' Smallwood and Rickert then went outside the plant.After the telephone call from Foreman Coil, Elsass drove his car from his hometo a point a short distance from the plantFrom there he walked to the plantand got into the automobile of Abraham Coil, where Fritz was also 'seated.Smallwood, Rickert, Coil, and Woolf carne -"up to the car" where Elsass was.Elsass informed them that Foreman Coil was under verbal instructionsto order them out of the plant," but that on the following day solicitation ofthe respondent's employees for membership in the Association could takeplace without interference by the respondent."This group to whom Elsass spoke then left, the plant. Elsass drove Small-wood ahd Woolf' to Smallwood's house" and the three spent ten to fifteen 'min-utes inside.Smallwood and- Woolf discussed what employees were likely toaffiliatewith the Association.Woolf testified regarding Elsass' participationin this conversation, "He (Elsass) said that he didn't know about the fellowthat lives back here; he meant Mel Kentner, he says, `,The one who gives himthemost money is the one he would sign up with'" Elsass denied that hemade this remark or that he discussed any-names whatever.He testified that13Five employees signed this paper before it was taken to the plant that night.The,testimony names four employees who went outside the plant and signed the paper on thisoccasionApparently the remaining four signed, it at thesame time14This employee should he distinguished from Ahra"am Coil,mentioned above.inFederal Bureau of Investigation,as a means against sabotage,not to allow'entrance intothe plant without peimission by an}one except empiovees actually on the robOn or aboutMarch 5, l'142,the respondent posted a notice in the plant stating that such a rule wouldhe enforced in line with the Goiernment requestElsassstatedthat the existence ofthis rule was the reason the'employees mentioned above were ordered out of the planton the evening of March 3."The finding that Elsass stated that on the following day solicitation of the respond-ent's employees for membeiship in the Association cw"ld take place without the respond-ent's interference is based on Woolf's testimonyElsass denied making such a statement ;Smallwood testified that Elsass told them generally that solicitation in the plant was notpermissible;neither Coil nor Richert,i'itnesses for the Association;was questioned aboutthis remark."Allfour of these employees were day workers and had access to the plantduring the day without violating the rule excluding from the'plant all persons not actuallyon the job.Under the circumstances,the uiidersigned credits Woolf's testimony on thissubject.11Woolf's car was parked at Smallwood's house.51-024-41-vol. 47-7 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe could not remember what he did say, but that general conditions "relativeto the union"were discussed.18Under the circumstances,the undersigned cred-itsWoolf's testimony, as set forth above, about Elsass' participation in theconversation at Smallwood's home.On March 4, 1942, some of those in favor of the Association passed out tovarious employees slips of paper which contained the following recital:I, the undersignedemployee of the Wapakoneta Machine, Company wishto become a member of the Independent Association.Woolf distributed at least twoof these slips in the plant during working hourson March 4; Arthur Katter and John B DeLawder were the recipients thereof,and the lattersigned hisin the plant soon after he received it.By March 5,the Association had obtainedsignaturesof 27 employees to such slips.It alsohad a total of 13 signatures on the document which had been prepared andcirculated on the evening of March 3as detailedabove.On themorning ofMarch 5, Smallwood and Rickert called at the office of PresidentFischer andpresented to him the documents described above containing the signaturesof 40 employees.Smallwood told Fischer that this group wanted to be mem-bers of "an independentassociation."He stated that rather than have theUnited and some one who was three or four hundred miles away dictate tothem, they were capable of doing theirown thinking.He further stated thatthe group would proceed to organize. Fischer replied that the matter was"new" to him, but he, would take it up with the Board of Directors and therespondent would abide by the law.About the time.of the events detailed above, Andrew W. Schumann, fore-man of the respondent's machine department with supervision over approxi-mutely 16 employees, held a conversation in the plant during working hourswith Woolf, who worked in various parts of the plant and over whom Schumannhad supervision a great deal of the' time. Schumann told Woolf on this occa-sion,"Russell, don't join that C I 0.When work gets slack, why them arethe fellows they will let go." 19Arthur Katter, an employee under Schumann'ssupervision, testified that he also had a conversation with Schumann aboutthat time at his machine in the plant.He testified Schumann told him, amongother things, that whoever started the United would likely "be the first onesto be let off" when times became slack. Schumann did not deny that this con-versation took place or that' he made this remark as testified by Katter, buttestified he had no recollection of the matter.The undersigned credits Katter'stestimony..On March 9, 1942, about 27 of the group which had expressed itself as favoringorganization of the Association met in a lodge hall in Wapakoneta.The groupelected officers, a grievance committee, and an executive committee, herein attimes called the negotiating committee.The group adopted, as the name of theAssociation, "The Machine Knife Makers Protective Association."The'Associa-tion instructed the negotiating committee to prepare demands for presentationto the respondent.The committee did so, and after submission of them to theAssociation for approval, Russell Koons, Ernest Gross, and Otto Rickert, the mem-bers of the committee, on'March 18 called at the office of President Fischer, toldhim they represented the Association,, and presented these deinands to him in18 Smallwood, who was also piesent. did not deny Woolf's testimony about Elsass's par-ticipation in this conversation, but testified that he did not recall any names being men-tioned and that Elsass expressed no opinion as to either the United or the Association,and stated "management and the foremen couldn't take part "ii Schumann did not deny the substantial accuracy of Woolf's testimony on which thefinding as to this conversation is based, but testified he was expressing his own opinion"confidentially" to Wolf, who was an old friend of his WAPAKONETA MACHINE CO.99writing. mTwo days later Fischer had Koons, who was chairmanof this com-mittee, called to his office. In line with advice Fischer meanwhile had receivedfrom counsel for the respondent, he presented Koons on thisoccasionwith a let-ter addressed to the negotiating committee which stated that no other group hadmade demands and asked the committee to furnish on behalf of the Association"a writtenstatement of certification together with a list of . . . membershipThe letter stated thatif this wasdone the respondent understood noother vote was necessary.'After receipt of this letter, Smallwood, who hadbeen electedpresident of the Association, the members of the negotiating com-mittee, andone or two other officers of the Association went to the attorney forthe Association, who, prepared in duplicate a document which recited the fact ofthe Association's organization, the names of the officers and members of thenegotiating committee, and that these officers and committee members were em-powered to act for and on behalf of the Association and members "in all mattersof business affecting it."On March 25 and 26, the forty employees who hadsigned the documents on behalf of the Association early in the month as describedabove, called at the home of Smallwood and signed their names to the originaland duplicate of the document prepared by the attorney for the Association.OnMarch 27, Smallwood as president of the Association and Harold Howard assecretary, appeared before the Association's attorney anti made an affidavit thatthe matters recited in the document were true and that those who had signed itwere members in good standing.On March 28, Koons presented the original ofthis document to President FischerAfter further consultation by Fischer withcounsel, the respondent, on. April 1, posted a notice stating that it recognized theAssociation as the exclusive representative of its production and maintenanceemployees for purposes of collective balgaining."On April 2, Smallwood, How-ard, and the members of the negotiating committee net with President Fischer,Secretary-Treasurer Fischer, and the respondent's personnel director, Merle Har-rod.President Fischer told the representatives of the Association that there weresome of their wage demands which the respondent could not possibly grant.Aftera discussion of two to three hours' duration, which embraced, among other sub-jects, the meaning of collective bargaining and the rising cost of living, Fischerpresented to Smallwood, as a counterproposal to the demands which had beensubmitted by the Association, a proposed contract between it and therespondent.On April 8, the Association hold a meeting' at which the members present dis-cussed the proposed contract offered by the respondent.They expresseddissatis-faction with the respondent's proposal, voted not to accept it, and voted in favorof some compromise demands. 24 Soon after the meeting some of the employeescomplained to Koons that under the proposed compromise they were to receiveincreases of only 5 cents per hours,' saying that they could obtain that much'The demands requested certain wage increases,a 20 percent bonus to be paid quar-terly, seniority, -payment of wages weekly, and"no unjust discrimination."See foot-note 25,infra.21Fischer,on March 18,had indicated that a vote conducted by the Board might benecessary,but apparently had decided,after conferring with counsel, that the procedureset forth in the letter of March 20 would suffice.22Of approximately 68 production and maintenance employees, 40, as detailed above,signed documents indicating affiliation with the Association.z3Elsass gave employees who were members of the Association permission to stay awayfrom work in order to attend this, meeting, with the proviso that they make up the losttime.Itwas not uncommon for the respondent to allow employees on the night shift, forvarious purposes,to absent themselves from work and,make up the lost time later."The precise nature of the compromise demands is not clear from the record and theybecame unimportant because,under the circumstances detailed below, they were neverpresented to the respondentY The demands originally discussed on April 2 called for.a minimum hourly w age of55 cents after 3 months of service and 60 cents for those doing satisfactory work afterI 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a wage increase without the assistance of a union.Koons decided to quit aschairman of the negotiating committee and as a member of the Association.Apparently because of resultant inaction by Koons, the representatives of the'Asso-ciation did not meet promptly with the representatives of the respondent todiscuss the proposed compromise demands. In any event, on the morning ofApril 14, Harrod called Koons from work, telling Koons that Fischer wished totalk to him.' President Fischer on this 'occasion, in the presence of Secretary-Treasurer Fischer, asked Koons when there was going to be a meeting and saidthat the respondent'was ready to bargain.Koons said that he was "through,"stating that he had not been well and there had been various criticisms of thecommittee:President Fischer said to Koons, ". . . you are a good man onthat committee.You ought to stay 'on it." Secretary-Treasurer Fischer sug-gested that Koons "see the other boys" and try to "get harmony among themagain." ' Koons testified that President Fischer also said on this occasion, "Well,these unions worked all right in other factories. I don't see why they can't workhere:I would like to see it work here."Fischer denied having made this state-ment.About 4 p. in. on April 15, however, President Fischer called Smallwoodto the plant office, advised Smallwood that Koons had said he was no longerchairman of. the negotiating committee, and asked when the Association wouldbe ready to bargain again. Smallwood, whose interest as a witness was identi-fied with the Association, admitted, when being interrogated by Board counsel,that Fischer on this occasion said something about "getting the boys togetheragain," as the respondent was ready to bargain; also that "independent unionswork in other plants, and they should be able to worle' in the respondent's plant.Smallwood further admitted telling Fischer on this occasion that the negotiatingcommittee was not functioning. 20The fact that Fischer made such statementsto Smallwood supports Koons' testimony that Fischer made similar statementstoKoons in the conversation on the preceding day.The undersigned finds thatPresident Fischer made the statements attributed to' him by-Koons and Small-wood as stated aboveAbout the same time, President Fischer held a conversa-tion in his office with Robert C. Smeltzly, an employee who was a member of the6months,an increase of 20 percent in the hourly wages of employees receiving 55 to 64cents, 15 percent for those receiving 65 to 74 cents, and 10 percent for those receivingnot lessthan 75cents.These demands also called for a 20 percent bonus on weeklywages, and pay at the rate of time and one-half for work in excess of eight hours on anydayTb- 55-hour, schedule was to be maintained; there was to be seniority and "nodiscrimination "The proposed contract submitted by the respondent 'on that date pro-vided for a minimum hourly rate of 50 cents for employees who had been with the re-spondent not less than 6 months and for an increase of 5 cents per hour for those receiv-ing not less than 50 cents per hour on January 1. It also provided for pay at the rateof time and one-half for work in excess of forty hours per week. The proposed contractgranted seniority. specified that there be no strikes or work stoppages, recognized the shoprules of the respondent as applicable to all employees,and established a method of, handlinggrievancesThe counte°r-demands presented on April 20,as discussed below,variedfiom the respondent's proposed contract in that they required a minimum wage of 55 centsfor employees who had been six months in the respondent's employ, an increase of 10cents in the hourly wage of employees who had been nine months or more with therespondent on April 1, 5 cents extra per hour for employees on the 11-hour shift whoworked seven days per week, and a 10 percent bonus weekly to hourly paid employees.The contract discussed below, which was executed on April 21, embodied substantiallythe wage provisions of the Association's counter-demands, provided for a "90-day trialperiod" for nee`' employees, who were then automatically to come under the contract, andin other respects followed substantially the provisions of the respondent'sproposedcontract of April 2. See footnote 20,supra."Smallwood at first denied that such statements had been made on this occasion, butchanged his testimony when confronted with a statement signed by him prior to the hearing. WAPAKONETA MACHINE CO.101Association and who was dissatisfied with his wages. Fischer told, Smetzly onthis occasion that the respondent would increase Smeltzly's wages from 40 to 50cents an hour.He also said he would like to see the "boys go through with thisunion and" the respondent "would get things settled " 24During the period between April 8 and 14, Rickert, another member of theAssociation's negotiating committee, resigned from the committee, and Woolf,who was a member of the grievance committee, tendered to Smallwood his resig-nation from the Association.28About April 14, after these resignations, Fischerhad a conversation with Rickert, asking Rickert to "stay with" the committee.He also asked. Rickert to request Woolf to retain membership in the Association,and thereafter Rickert did so pursuant to this request.After these eventsRickert remained a member of the Association's negotiating committee.There was dissatisfaction among the members of the Association with thecompromise demands which were the subject of the Association vote on April 8as described above.The Association representatives never presented these de-mands to the respondent.However, after Fischer's conversation with Smallwoodon April 15, Smallwood, Rickert, Gross, and Coil met at the home of Smallwoodand prepared certain counter-demands for presentation to the respondent.Ata meeting on April 19, members of the Association voted approval of thesedemands.29Smallwood presented these demands to Fischer on April 20.Thenext day, respective representatives of the Association and the respondent metand, after some discussion of the counter-demands, executed a written contractbetween the respondent and the Association by which the respondent recognizedthe Association as its employees' exclusive representative for purposes of collec-tive bargaining.This contract is still in effect.The Association and the respond-ent have had no further dealings since the execution of this contract.B. Conclusions regarding the AssociationThe respondent's activities with respect to the Association revolve aroundfour individuals, Assistant Superintendent Elsass, Foreman Schumann, Secre-'tary-Treasurer Fischer, and President Fischer.The activities of Elsass tookplace at the Association's inception.After Coil had inquired of him as to thepossibility of having an "independent union," Elsass spoke to President Fischerabout the matter, later obtaining both his and Secretary-Treasurer Fischer'sapproval.He then on March 3 informed Coil that the respondent would "nothold anything against" him if he participated in forming such an organization,conveyed to Smallwood the message of Coil that the latter would be at Small-wood's house that evening, suggested to Smallwood that Smallwood communi-cate with Woolf about the meeting to be held at Smallwood's house, met withSmallwood and Woolf at the former's home after Smallwood and Woolf's Associ-ation activity at the plant that evening, participated in their discussion aboutunions, and expressed his opinion regarding whether one employee was a likelyprospect for Association membership.Elsass-told the Association group on theevening of March 3 to discontinue their activities in the plant, but.he did notplace the admonition on the ground that the respondent should not thus assista labor organization and neither Elsass or any other representatives or officials"President Fischer similarly talked to several other employees about this time regard-ingwage increasesA day or two later, however, after conferiing with counsel, henotified these employees that since the respondent was bargaining with the Association,the wage increases he had promised them were rescinded and all increases must be ob-tained through the Association.28Apparently these resignations were 'oral..21At the same meeting the Association voted adoption of a constitution and bylaws.t 102DECISIONSOF NATIONAL LABORRELATIONS BOARDof the respondent ever took any steps to indicate to the employees that therespondent repudiated these activities on behalf of the AssociationMoreover,at the time Elsass told these employees on the evening of March 3 to discontinuesolicitation of Association memberships in the plant, he also told them that theycould engage in solicitation the next day without interference-by the respondent.The next day some such solicitation took place.Elsass' conduct, as describedabove, took place at the inception of the Association and constituted employersupport of that labor organization.President Fischer and Secretary-TreasurerFischer gave their approval to his conduct.Schumann's remarks about thesame time to Woolf and Katter in opposition to the United were detrimentalto that labor organization and helpful to the Association.-After the meeting of the Association on April 8, there was dissatisfactionamong its members as stated above.Koons, chairman of the negotiating com-mittee, and Woolf, one of the organizers, resigned from the AssociationRickert,a member of the negotiating committee and one of the organizers, resigned fromthe committee. It was a crucial time for the Association and its continuedexistence was in doubt.President Fischer called Koons to a conference, in-quired as to when bargaining negotiations would resume, urged Koons to remaina member of the negotiating committee, called attention to the fact that organi-zations similar to the, Association had functioned in other plants, stated thatsuch an organization should function in the respondent's plant, and expressed,approval of such organizations.sion asked Koons to undertake to get harmony within the Association again.After Koons assured the Fischers that he was "through " President Fischertook further steps to see that negotiations would continue by talking to Small-wood the next day, reporting to him the fact of the conference with Koons, andasking Smallwoodwhen the Association would be ready to bargain again.President Fischer also spoke to Smallwood about "getting the boys togetheragain," and further stated that "independent unions" had worked in other plantsand should work'in the respondent's plant.On this occasion President Fischerknew that the Association's bargaining committee was not functioningPresi-dent Fischer also asked Rickert about that time to retain his position on theAssociation's bargaining committee and to urge Woolf to remain a member ofthe Associationthat occasion that he hoped to see "the boys go through with this union and"the respondent "would get things settled."JThe events as disclosed above do not present a situation of genuine collectivebargainingbetween an employer and a representative designated by a majorityof the employees free from employer interference.Rather, it-shows an employerdealingwith an organization which received the employer's encouragement,assistance, and support?° -The undersigned finds that the respondent has dominated and interfered withthe formation and administration of the Association and has contributed supportto it, and that it has-thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.81 In late February or early March the respondent instructed its foiemen to express noopinions and to maintain an impartial attitude as to unionmatters.Sincethe fact ofthese instructions was never disseminated to the employees and some of the activity insupport of the Association took place after the instructions had been given,the instruc-tions did not operate to dissipate'the effects of the respondent's unfair labor practicesMoreover,the activities of Elsass,Schumann,and the Fischers as detailed herein, wereunfair labor practices by the respondent notwithstanding the respondent's instructions.SeeSolvayProcessCompany,a corporation,v.N. L. R. B,117F. (2d) 83(C. C. A. 5),cert. den. 313 U. S. 596 ;N L. R. B. v. A. S. AbellCo , 97 F. (2d) 951(C. C. A. 4). WAPAKO\ETA MACHINE CO.C. 'Interference, restraint, and coercion1o3The statements in opposition to the United made by Schumann and thestatements and conduct in favor of the Association by Elsass, President Fischer,,and Secretary-Treasurer Fischer, have been detailed above.The undersignedfinds that by such statements and conduct the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities-of the respondent set forin Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act and to restoreas nearly as possible the conditions which existed prior to the commission of theunfair labor practices.The undersigned has found that the respondent dominated and interferedwith the formation and administration of the Association and contributed sup-port to it.The continued recognition of the Association as the bargainingrepresentative of the employees of the respondent constitutes a continuingobstacle to their free exercise of the right to self-organization and to collectivebargaining thiough representatives of their own choosing.Accordingly, theundersigned will recommend that the respondent withdraw all recognition fromthe Association and disestablish it as the representative of any of its employeesfor the purpose of dealing with the respondent- concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions of em-ploymentSince the contract of April 21, 1942, between the respondent and theAssociation embodies recognition of that organization as exclusive bargainingrepresentative of the respondent's employees, and since such contract representsthe fruit of the respondent's unfair labor practices, the undersigned will recom-mend that the respondent cease giving effect to it or to any existing contractbetween it and the Association and to any modification or extension thereof.Nothing in the undersigned's recommendations, however, shall be construed asrequiring the respondent to vary its wage, hour, and other substantive featuresof its relations with the employees themselves, if any, which the respondent hasestablished in the performance, of the contract as extended, renewed, modified,supplemented, or superseded.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the,following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organizations,and The Machine Knife Makers Protective Association of Wapakoneta, Ohio, arelabor organizations, within the meaning of Section 2 (5) of the Act. i104DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By dominating and interfering with the formation, and administration ofThe Machine Knife Makers Protective Association of Wapakoneta, Ohio, andcontributing' support thereto,.the respondent has engaged in and is engaging inunfair,labor practices within, the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is,engaging in unfair labor practices, within the meaning of' Section 8 (1)'of the Act.I4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of-law, the under-signed recommends that the respondent, Wapakoneta, Machine Co., its officers,agents, successors, and assigns shall:1Cease and desist from :(a) In any manner dominating or interfering with the administration of TheMachine Knife Makers Protective Association of Wapakoneta, Ohio, or with theformation and administration of any other labor organization of its employeesand from contributing support thereto;(b)Recognizing The Machine Knife Makers Protective Association of Wapa-koneta, Ohio, 'as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of' employment ;(c)Giving effect to its contract of April 21, 1942, with The Machine KnifeMakers Protective Association of Wapakoneta, Ohio, or to any; modification,extension, or renewal thereof ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives,'of their ownchoosing, and to engage' in concerted activities for the, purposes of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct.,I,2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw 'all recognition from and completely disestablish The MachineKnife Makers Protective Association of Wapakoneta, Ohio, as the representativeof any of its employees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, rates,of pay, 'wages, hours of employment, orother conditions of employment;(b)Post immediately in conspicuous places in its plant at Wapakoneta, "Ohio,and maintain for a period of at least sixty (60) consecutive days from the dateof posting, notices to' its employees stating: (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraph 1 (a), (b), (c), and (d) hereof ; and (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) hereof ;-(c)Notify the Regional Director for, the, Eighth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.-'It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the WAPAKONETA MACHINE CO.105National Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 14,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32''of 'Article IIof Said Rules, and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement,in writing setting forthsuch exceptions to the Intermediate Report or to ans other part of the recordof proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original' and four'copies of a brief in support thereof.As further provided in said Section 33, should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days after the date of the order -transferring thecase to the Board.WILLIAM B. BARTON,Trial Examiner.Dated : October 22, 1942.i